Citation Nr: 0716171	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability of 
multiple joints, including the arms, shoulders and 
thoracolumbar spine.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for a rectal disorder 
manifested by bleeding.

5.  Entitlement to service connection for a psychiatric 
disorder.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1984.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits.  The veteran testified 
before the undersigned Acting Veterans Law Judge at a Travel 
Board hearing conducted in March 2005.  

The case was before the Board in July 2005 and was remanded 
for evidentiary development.  At that time, the Board listed 
as issues on appeal entitlement to service connection for a 
disability of multiple joints, including the arms, shoulders, 
back, and legs; entitlement to service connection for a 
rectal disorder manifested by bleeding; entitlement to 
service connection for a psychiatric disorder; and 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  As reflected in an August 2001 
notice letter, the veteran's claim for service connection for 
disability of multiple joints included his cervical spine.  
As a result of VA diagnosis and opinion received after the 
remand, the Board has listed the cervical spine and bilateral 
knee disabilities as separate issues on the title page.

The issues of entitlement to service connection for cervical 
spine disability, bilateral knee disability and a rectal 
disorder manifested by rectal bleeding, as well as 
entitlement to TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran and 
his representative will be notified if any further action on 
their part is required.


FINDINGS OF FACT

1.  The veteran does not have a disorder of multiple joints 
involving the arms, shoulders and thoracolumbar spine which 
can be related to his period of service.

2.  The veteran does not have a psychiatric disorder which 
can be related to his period of service.


CONCLUSIONS OF LAW

1.  A chronic disorder of multiple joints involving the arms, 
shoulders, and thoracolumbar spine was not incurred in or 
aggravated by service, nor may any degenerative changes be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303(b), 3.307, 3.309 
(2006). 

2.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.159, 4.9 (2006); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  A section 5103 
notice for a service connection claim should advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

A September 2001 RO letter that preceded the initial 
adjudication advised the veteran of the types of evidence 
and/or information deemed necessary to substantiate his 
claims as well as the relative duties upon himself and VA in 
developing his claims.  A post-adjudicatory August 2005 RO 
letter advised the veteran to submit any evidence in his 
possession that may be pertinent to his claims.  At this 
time, he was specifically advised as follows:

"The Board of Veterans' Appeals has directed us 
to advise you to submit a direct opinion from your 
physician(s) regarding the alleged relationship 
between your disabilities and your active service, 
and that such opinion may carry more probative 
weight if based upon review of your claims 
folder."

Additional VCAA notice was provided in a letter dated in 
October 2005.  A March 2007 Supplemental Statement of the 
Case (SSOC) advised the veteran of the criteria for 
establishing a disability rating and effective date of award.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  The veteran did not receive notice 
fully complying with the requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 prior to the initial adjudication.  In 
such circumstances, such error is presumed prejudicial to the 
veteran unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 06-7001 (Fed. Cir. May 
16, 2007).  As held below, the dispositive issue on appeal 
regards a causal relationship between the veteran's current 
disabilities and event(s) in service, in particular his 1983 
motor vehicle accident.  At the March 2005 Travel Board 
hearing, the undersigned suggested to the veteran the types 
of evidence he could submit that may be advantageous to his 
claims, in particular obtaining medical opinion(s) based upon 
review of his claims folder.  This discussion was 
memorialized in the August 2005 RO letter cited above.  In 
April 2006, the veteran informed VA that he had no further 
evidence to submit in support of his claims.  

Thus, the veteran has received fully compliant VCAA notice 
following the initial adjudication of his claims and, from 
review of the March 2005 hearing transcript and August 2005 
letter, the Board finds that a reasonable person could be 
expected to understand from the notice provided what was 
needed to substantiate the claims.  As such, the Board finds 
that the presumption of prejudicial error has been rebutted 
on the facts of this case.  As the claims are denied, there 
is no prejudice to the veteran with respect to the timing 
aspects of providing him notice of the criteria for 
establishing a disability and effective date of award as the 
issues are moot.  The other notice deficiencies were cured by 
readjudication of the claims in the March 2007 SSOC.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and all available 
postservice private and VA treatment records.  Additionally, 
records from the veteran's claim for disability benefits with 
the Social Security Administration (SSA) have been associated 
with the claims folder.  There are no outstanding requests to 
obtain private medical records for which the veteran has both 
identified and authorized VA to obtain on his behalf.  At his 
March 2005 hearing and by written statement received in April 
2006, the veteran indicated that he had no further evidence 
in his possession that may support his claims.  Medical 
opinion, based upon review of the claims folder, has been 
obtained as necessary to make a decision in the case.  There 
is no reasonable possibility that any further assistance to 
the veteran by VA would be capable of substantiating his 
claims.

II.  Applicable laws and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active peacetime 
service.  38 U.S.C.A. § 1131 (West 2002).  A personality 
disorder, which is not considered a disease or injury within 
the meaning of VA laws and regulations, is not subject to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2006); Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis or psychosis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Disorder of multiple joints, including the arms, 
shoulders and thoracolumbar spine

The veteran asserts that he has multiple joint complaints as 
a direct result of a motor vehicle accident (MVA) sustained 
in service in June 1983.  His service medical records show 
that he was seen in May 1981 with complaint of right knee 
pain, swelling and strain with report of preservice treatment 
for Osgood Schlatter's disease.  He was given an impression 
of patellofemoral pain syndrome.  In November 1981, he 
complained right knee pain of three weeks' duration, again 
reporting his preservice history of Osgood Schlatter's 
disease.  In May 1983, he complained of right shoulder pain 
of two weeks' duration.  There was no mention of any trauma.  
An X-ray of the acromioclavicular (AC) joint was within 
normal limits, but a visible step off defect in the right AC 
area was noted.  He was given an impression of post-traumatic 
bursitis v. radiculopathy.  On June 28, 1983, he was involved 
in an MVA sustaining a laceration to the right ear and the 
right side of the neck and contusions to the right hip and 
the left shin.  He displayed full range of motion of all the 
extremities, although the left shin was mildly tender.  X-ray 
examinations were normal.  In October 1983, he had muscle 
spasms in the cervical spine and was noted to be wearing a 
cervical collar.  He was given an assessment of muscle spasm 
secondary (2º) to post trauma.  A December 1983 neurologic 
consultation due to complaint of numbness and pain of the 
right side of the face included an impression of possible 
injury to the C2, C3 or C4 area.

After service, the veteran was examined by VA in April 1984.  
His right hip and left knee were normal.  

In statement received in December 1984, the veteran reported 
having chronic neck and low back pain since the inservice 
motor vehicle accident.

A May 1987 correction facility treatment record shows that 
the veteran was stabbed in the right eyebrow and left forearm 
resulting in an ulnar fracture with nerve damage.  In 
February 1989, he fell directly on his left shoulder while in 
the shower.  Physical and x-ray examination diagnosed 
acromioclavicular (AC) joint separation of the left shoulder.  
At that time, an x-ray examination of the right shoulder was 
normal with no evidence of fracture or dislocation.

Thereafter, VA clinical records show that, in February 1988, 
he complained of left forearm pain which had resulted from a 
May 1987 stabbing suffered to the arm.  Plates were placed in 
the ulna to repair a fracture and for muscle repair.  He was 
first diagnosed with chronic low back pain in November 1992.  
At that time, he reported a history of chronic, intermittent 
low back pain with residual numbness of the left anterior 
thigh since 1983.  

An October 1993 private clinical record showed that the 
veteran presented with a 61/2 week history of right shoulder 
pain after being struck by a van while riding his motor 
cycle.  X-ray examination showed a grade I right-sided AC 
strain.

A March 1995 VA clinic consultation included diagnostic 
impressions of probable left shoulder osteomalacia (OM) and 
mechanical low back pain.  In October 1997, he was treated 
for biceps tendonitis of the left extremity.

A September 2000 private chiropractic consultation noted the 
veteran's complaints of pain of the low back, the groin and 
testicles.  He had bilateral leg pain with numbness and 
tingling.  X-ray examinations demonstrated pelvic unleveling, 
right lumbar curve, disc thinning at L5-S1, degenerative disc 
disease (DDD) at T8-9, intervertebral foramina (IVF) 
narrowing at L4-5 and L5-S1, and left cervical curve.  He was 
given assessments of cervicalgia, intersegmental dysfunction 
of the cervico-thoraco, low back pain, sciatica - 
neuritis/neuralgia, and intersegmental dysfunction.

An October 2000 VA clinical consultation noted the veteran's 
report of chronic back pain since 1983 with additional 
symptoms of pain in his testicles and legs.  An x-ray 
examination showed moderate degenerative arthritis 
predominantly in the mid and lower thoracic spine, and mild 
degenerative spurring at L3-4.

In a statement received in January 2001, the veteran 
described complaining of back problems, leg numbness and 
right shoulder separation following his in service motor 
vehicle accident.

VA clinical records in 2001 reflect that the veteran 
complained of right shoulder pain which he attributed to the 
1983 car accident.  X-ray examination showed deformed glenoid 
fossas in both shoulders consistent with old Bankart 
fractures, and changes consistent with impingement syndrome 
bilaterally.  A magnetic resonance imaging (MRI) scan of the 
right shoulder showed a ganglion cyst.  An MRI of the lumbar 
spine showed moderate central disc protrusion at L4-5 and L5-
S1 associated with disc desiccation with impingement of the 
right S1 nerve root.  Additional diagnoses included mild 
scapular thoracic dyskinsia, myofascial pain and chronic 
pain/myalgias.

A March 2001 private pain management consultation noted the 
veteran's history of chronic pain involving the neck, 
shoulders, paraspinal muscles of the thoracic, cervical and 
lumbar spines, and bilateral hips.  He had increasing pain 
since an MVA in 1983.  Physical examination resulted in a 
diagnosis of myofascial pain syndrome, specifically the 
trapezius muscle on the right and the paraspinous muscles in 
the cervical spine on the right.  Another private 
consultation in March 2001 included an assessment of chronic 
pain - mostly dysthetic neuralgias.

In a statement received in September 2001, the veteran's 
girlfriend described the veteran has being in physical pain 
and having difficulties managing his pain.  A statement from 
his mother described the veteran as an average boy prior to 
entering the service, and observed to be very upset and 
explosive upon his discharge from service.  He had reported 
pain involving his shoulders, back and knees.  She had 
noticed her commode full of blood during a house visit in 
2001.

Thereafter, the private and VA clinical records reflect the 
veteran's continued treatment for orthopedic complaints.  A 
November 2002 MRI scan of the hips was negative.

The veteran was afforded a VA examination in September 2004.  
His history of involvement in a motor vehicle accident in 
June 1983 was noted.  At the time of the examination, he 
complained of right ear, right neck, and right hip, and lower 
leg pain.  At the time of the accident, he was seen at the 
emergency room with a laceration to the right ear and neck, 
as well an abrasion to the right lower leg and mild 
tenderness to the right buttock.  An x-ray to the pelvis was 
normal and he had displayed full range of motion of the 
extremities.  He complained of bilateral shoulder pain and 
severe, aching pain of the right upper extremity with 
episodes of numbness.  He said that it felt like a nail was 
being driven into the shoulder; the left shoulder was not as 
bad.  He exhibited severe some pain on movement. The examiner 
found that it was difficult to determine objectively the 
restriction resulting from his joint complaints due to the 
veteran's loud moaning and complaining.  The examiner said 
that the veteran had difficulty cooperating with the 
examination because of his reported pain.  An x-ray of the 
right shoulder noted an old fracture of the glenoid fossa.  
The diagnosis was chronic right shoulder separation with 
limitation of motion and chronic pain.  The left shoulder was 
without significant complaints of pain or limited function.  
The examiner noted that there was no evidence of a right 
shoulder injury in service and that it was unlikely given the 
evidence that there was any connection with the inservice 
accident and any current shoulder condition.

The examination of the spine found degenerative disc disease 
(DDD) with nerve root compression.  The examiner stated 
"[t]here is no evidence from the available records that 
there was injury to the lumbar spine from the in-service MVA.  
Therefore, it is considered unlikely that his current lumbar 
spine condition is related to military service."

VA afforded the veteran another examination in February 2006.  
The examiner reviewed the entire claims folder.  The service 
medical records contained no complaints concerning the low 
back or shoulder pain or injury in relationship to the single 
motor vehicle accident of June 1983.  He was noted to have 
had one visit for non-traumatic right shoulder pain.  He was 
noted to have low back pain, with a herniated disc at L4-5 
and L5-S1.  Following the examination, the veteran was 
diagnosed with bilateral shoulder pain, right greater than 
the left, acromioclavicular joint separation with 
degenerative joint disease of the right shoulder; bilateral 
patellofemoral pain syndrome; and mild degenerative arthritis 
of the right hip with no pathologic diagnosis of a left hip 
disorder.  The examiner opined that the veteran had no 
shoulder, knee, left hip, mid or low back complaints in 
relationship to the motor vehicle accident and no follow-up 
care for these problems while in service.  He did have a 
complaint of right shoulder pain prior to the accident which 
got better quickly and needed no follow-up.  Therefore, the 
complaints are not service-connected.

In an addendum dated August 2006, the examiner clarified the 
opinion as follows:

The previous C&P was completed February 7, 2006.

The review is because of a question about whether 
or not a specific question was answered, which is 
the question in the remand on page 5 to 6, item 
3.

That question has to do with, as stated, "Are 
the current joint problems associated with this 
veteran's active military service including his 
motor vehicle accident of June 1983?"  The 
medical opinion given was this is less likely as 
not (less than 50:50) probability caused by or 
the result of.

The answer for that is this veteran had no 
shoulder, knee, left hip, and mid or low back 
complaints in relationship to problems while in 
the service.  He did have complaint of right 
shoulder pain prior to the accident which got 
better quickly and required no long-term follow-
up.  Therefore, these complaints are not service 
connected.

Remand - Item 3) IF ANY CURRENTLY DIAGNOSED JOINT 
CONDITION IS DETERMINED NOT TO BE RELATED TO 
EVENT(S) IN SERVICE, THE PROVIDE A DETAILED 
EXPLANATION RECONCILING THE CONFLICTING EVIDENCE 
OF RECORD (TO INCLUDE X-RAY FINDINGS SHOWING AN 
[OLD] BANKART FRACTURE OF THE SHOUL[D]ER."

I have reviewed the chart and x-rays again.  I am 
aware of the appearance of bankart fractures of 
the shoulders on x-rays of 3 September 2004.  I 
do not believe these findings are related to the 
auto accident in 1983.  If the veteran sustained 
bankart fractures in the auto accident, he 
probably would have sustained anterior shoulder 
dislocations.  He never saw medical personnel for 
his shoulders, which would have been very painful 
if they were injured in the auto accident.  This 
makes it unlikely that his shoulders were 
involved in his auto accident of 1983.  
Therefore, it is my expert medical opinion that 
the diagnosed joint disabilities are not caused 
by or a result of the auto accident (mva) of 
1983.

After carefully reviewing the evidence of record, it is found 
that entitlement to service connection for a multiple joint 
disorder involving the arms, shoulders and lumbosacral spine 
has not been established.  The veteran had one instance of 
treatment for right shoulder pain in May 1983 with negative 
x-ray examination results.  He was involved in a motor 
vehicle accident the next month at which time he suffered 
minor injuries, to include lacerations to the right ear and 
right side of the neck, as well as contusions to the leg and 
hip.  However, there is no objective indication that the 
veteran developed any chronic joint disorder involving the 
arms, shoulders and thoracolumbar spine as a result of this 
accident.  There is evidence of post-service stab wound 
injury to the left arm in 1987, a falling accident in 1989 
resulting in left shoulder AC joint separation, and right 
shoulder injury in 1993 after being struck by a van while 
riding a motorcycle.  There is no competent evidence that any 
currently manifested disability of the arms, shoulders and 
thoracolumbar spine first manifested in service and/or is 
causally related to event(s) in service.  Rather, VA examiner 
opinions based upon review of the claims folder have found no 
causal relationship between his disabilities and active 
service.  It was also found that the current right shoulder 
condition was not first manifested in service including an 
explanation of the veteran's inservice symptoms and post-
service medical evidence of Bankart fracture.

The veteran's personal opinion that his joint disorders may 
be related to service is not sufficient to establish service 
connection.  As a lay person, he is not competent to offer an 
opinion on matters of medical diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2006).  His claim of continuity of symptomatology 
has been considered by the competent medical examiners who, 
upon review of his assertions and the documentary evidence of 
record, have determined that there is relationship between 
his current disabilities and active service.  The benefit of 
the doubt rule is not for application as the preponderance of 
the evidence is against the claims.  Ortiz v. Principi, 274 
F. 3d. 1361, 1365 (Fed. Cir. 2001).

B.  Psychiatric disorder

The veteran has claimed that he suffers from a psychiatric 
disorder, to include PTSD, as result of a motor vehicle 
accident experienced in service.  His service medical records 
included a November 1983 finding that the veteran was 
psychiatrically fit for administrative action.  His behavior 
was normal and he was fully oriented and alert.  His affect 
was unremarkable, his thought processes were clear, his 
thought content was normal, and his memory was good.  He had 
the mental capacity to understand and was mentally 
responsible.

The veteran was examined by VA in April 1984, at which time 
mild anxiety reaction was diagnosed.  The examiner stated 
that this disorder was probably secondary to a car accident 
and was probably increased due to his inability to get a job.  

In statement received in December 1984, the veteran reported 
having symptoms of memory difficulty, headaches, and 
nervousness since the inservice motor vehicle accident.  

In August 1986, the veteran was noted to have had a three 
year history of violent behavior.  He had reportedly 
assaulted his fiancée and had had multiple auto accidents.  
He had been arrested numerous times for reckless driving, 
marijuana possession, and battery.  He was noted to have 
smiled when he was discussing hitting his fiancée.   

A March 1990 sentencing evaluation noted that the veteran 
began experimenting with alcohol and marijuana at the age of 
14 and that such use had interfered with his schooling.  He 
dropped out of high school, and admitted to increased alcohol 
use in service.  The examiner provided Axis I diagnoses of 
alcohol dependence (303.90) and nicotine dependence (305.10).  
He was also given an Axis II diagnosis of a personality 
disorder with anti-social features.  He was assessed with 
drug/alcohol dependence in 1992.

Private treatment records from 1986 through 1994 included a 
December 1993 Predispositional Psychological Evaluation 
included the veteran's report of being expelled from high 
school due to sneaking smokes, and inservice use of hash and 
heavy drinking getting into fights fairly frequently.  The 
examiner referred to the veteran's reckless and aggressive 
behavior that included the use of weapons.  His judgment 
seemed disturbed by intense emotions and affective lability.  
The evaluator noted that the veteran had to address his 
chemical dependency.  

A January 1994 VA consultation included the veteran's report 
of a 16 year history of drinking alcohol and smoking 
marijuana.  His related problems included separations, job 
losses, arrests, jail time, mental problems (explosive 
personality disorder), physical problems, blackouts, suicide 
thoughts, one suicide attempt, aggressive behavior, increased 
tolerance and loss of control.

A March 1995 VA clinic consultation noted the veteran's 
report of a lifetime history of abnormal sleep with prior 
diagnosis of explosive personality by the corrections 
department.  He was diagnosed with diagnosed with depression 
and anxiety in December 1995.  His symptoms included 
nervousness and insomnia.

A private consultation in March 2001 included an assessment 
of possible intermittent explosive disorder.  A neurological 
assessment was requested due to his history of a serious head 
injury in 1983 followed by behavioral change.  In June 2001, 
this examiner provided a diagnosis of PTSD.  In August 2001, 
he was reported to have an intense and, at times, 
uncontrollable anger.  He was violent and had been 
incarcerated in the past.  He stated that he had begun to 
have these problems after a motor vehicle accident in the 
service.  He said that he had nightmares about the accident, 
as well as anxiety and intrusive thoughts.  The diagnosis was 
intermittent explosive disorder and PTSD.

A November 2002 private psychiatric evaluation provided Axis 
I diagnoses of intermittent explosive disorder, depression 
not otherwise specified, opiate abuse and dependency, 
probable benzodiazepine and marijuana abuse and nicotine 
dependency.  He was given an Axis II designation of probable 
personality disorder, not otherwise specified with paranoid 
traits.  A November 2002 hospitalization indicated Axis I 
diagnoses of intermittent explosive disorder; depression, not 
otherwise specified; and opioid dependence.  His Axis II 
diagnosis was personality disorder.  He had a history of 
aggressive behavior with drug seeking behavior.

A December 2002 SSA disability evaluation included the 
veteran's report of living in bars since the age of 17 with 
past use of acid and cocaine.  He had been expelled from 
school due to problems with authority and had a history of 
multiple arrests.  Psychiatric evaluation resulted in an Axis 
I diagnosis of polysubstance dependence, reportedly in 
remission, and an Axis II designation of antisocial 
personality disorder.

VA afforded the veteran an examination in September 2004.  He 
had not been in combat during service but he had been 
involved in a motor vehicle accident in 1983.  He downplayed 
the role of alcohol use but the record indicated that alcohol 
had played an important role in his life.  He admitted to 
marijuana use but the record also showed the use of 
amphetamines, opioids, and benzodiazepines.  He also had a 
long history of prescription drug abuse.  He was noted to be 
married but the record showed that he had beaten his wife.  
He had been in and out of jail for drugs and violent 
behavior.  The mental status examination found that he was 
fully oriented and was appropriately dressed and groomed.  He 
had good eye contact, his speech was clear, and he admitted 
to auditory hallucinations.  There was no aggressive behavior 
exhibited during the interview.  His mood was described as 
depressed and anxious and he cried a lot.  The Axis I 
diagnoses were anxiety disorder, not otherwise specified; 
impulse control, not otherwise specified; intermittent 
explosive disorder; and drug abuse.  A January 2005 addendum 
to the examination included the examiner's belief that the 
veteran's psychiatric problems had existed long before the 
inservice motor vehicle accident.  The record suggested a 
history of drug and alcohol abuse.  The examiner felt that 
the veteran may have been abused in the past and that he used 
drugs and alcohol to self-medicate.  

A VA psychological examination conducted in February 2006 
noted the veteran's complaints that the pain caused by his 
1983 motor vehicle accident had resulted in his depression.  
The Axis I diagnosis was polysubstance dependence.  The 
examiner commented that the veteran used drugs for drug abuse 
purposes and not for pain control (this was supported by the 
fact that the veteran had been offered hospitalization which 
he rapidly declined after he learned that he would not be 
able to get Oxycontin).  The Axis II diagnosis was borderline 
personality disorder, as well as antisocial personality 
disorder; personality disorders were his primary diagnoses.  
The examiner stated that 

I know of no data which would support patients Axis 
II diagnoses as resulting from a single motor 
vehicle accident and C file evidence contradicts 
his history in regards to having no problems in 
terms of mood/temper prior to the motor vehicle 
accident.  His claim of depressed mood secondary to 
pain is consistent with current medical knowledge 
of co-morbidity (co-occurring disorders 
complicating the course of each individuals 
disorder) but the patient's complaints of pain 
resulting from the 1983 motor vehicle accident is 
completely unsubstantiated by the medical 
information available in his compensation file.

The patient's clinical presentation today and 
historical information available in his medical 
record concerning his longstanding problems in 
occupational and social functioning are not 
consistent with a diagnosis of a depressive 
disorder and are consistent with his Axis II 
diagnoses.  In other words, I agree with the mental 
health provider in 1983 who stated that the patient 
was cleared psychiatrically for administrative 
separation (i.e., that the evidence does not 
support a service connected disability for a 
psychiatric condition - personality disorders being 
considered noncompensable conditions).

VA reexamined the veteran in March 2006.  He complained of 
agitation and anger.  He finally admitted that he had been 
arrested for assault in 2004.  He had longstanding symptoms 
of poor self-concept and identity confusion.  He said that he 
often had mood lability and multiple interpersonal conflicts.  
He claimed that in 1983 he had been driving his car at about 
135 miles per hour and had gone off the road (the service 
medical records indicated that he had been driving between 35 
and 40 miles per hour at the time of the accident).  He 
admitted to a history of drug and alcohol abuse.  Following 
psychological testing, the Axis I diagnoses were intermittent 
explosive disorder and pain disorder due to psychological 
factors.  The Axis II diagnosis was borderline personality 
disorder.  The examiner opined that there was less than a 50 
percent chance that his current symptomatology was strictly 
the result of his military experience.  It was likely that 
his military experiences played a minor role in his current 
symptoms but that other factors contributed.  He had a 
chronic mood lability that preceded his military experiences 
but may have been exacerbated by those experiences.  

A May 2006 addendum to the VA examination diagnosed 
polysubstance dependence; somatoform pain disorder; and 
intermittent explosive disorder.  The Axis II diagnoses were 
borderline and antisocial personality disorders.  The 
examiner commented that there was less than a 50/50 
probability that any psychiatric disorders were caused by or 
aggravated as a result of his active military service or his 
1983 motor vehicle accident.  No currently diagnosed 
psychiatric conditions were felt to be related to event in 
service and were not felt to be any affect of the veteran's 
service.

The Board finds, by a preponderance of the evidence, that the 
veteran does not have a psychiatric disorder which can be 
related to his period of service.  The lay evidence of record 
establishes that the veteran had a pattern of alcohol and 
drug usage, as well as behavioral problems, prior into his 
entrance into service.  He was not diagnosed with a 
psychiatric disorder in service.  He was first diagnosed with 
mild anxiety reaction in 1984 with the VA examiner indicating 
that such disorder was probably secondary to a car accident.  
Thereafter, the record reflects the veteran's psychiatric 
symptoms were variously diagnosed as alcohol and drug 
dependence, nicotine dependence, depression, anxiety, 
intermittent explosive disorder and PTSD.  He was additional 
diagnosed with co-existing personality disorders.  The March 
2001 private consultation appeared to relate the diagnosis of 
PTSD to the 1983 MVA and a May 2006 VA examiner commented 
that the veteran's mood lability may have been exacerbated by 
his military experiences.

The Board has a duty to assess the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Factors that may be considered in assessing the probative 
value of a medical opinion include a physician's access to 
the claims file or pertinent evidence, the thoroughness and 
detail of the opinion, the accuracy of the factual premise 
underlying the opinion, the scope of examination, the 
rationale for the opinion offered, the degree of certainty 
provided, and the qualifications and expertise of the 
examiner.  See generally Prejean v. West, 13 Vet. App. 444, 
448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

The Board finds that the February 2006 and March 2006 VA 
examination reports (including addendum in August 2006) hold 
the greatest probative weight in this case.  These 
examination reports included review of the entire claims 
folder, to include the veteran's report of symptomatology in 
the context of the available documentary evidence.  The VA 
examiner in February 2006 found that the veteran has a 
longstanding history of personality disorder that preceded 
service that is consistent with the veteran's own lay 
admissions of record, and that his history was not consistent 
with having a depressive disorder related to the motor 
vehicle accident.  The March 2006 VA examiner reinforced the 
Axis II diagnosis of an underlying personality disorder, and 
indicated current Axis I diagnoses of intermittent explosive 
disorder and pain disorder due to psychological factors.  In 
an explanatory addendum regarding whether the veteran's 
military experiences played any role in his current 
psychiatric disability, this examiner found that the 
veteran's primary disorders were personality disorders and 
that there was a less than 50/50 chance that he had any 
psychiatric conditions related to his military service.

The evidence establishes that the veteran entered and left 
service in sound psychiatric condition, but that he had an 
underlying personality disorder that is not subject to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2006); Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  The medical opinions 
of record suggesting a causal relationship between a 
currently diagnosed psychiatric disorder and any event in 
service are not based upon a complete review of the claims 
folder which contains conflicting psychiatric diagnoses and 
inconsistent histories of personality and psychiatric 
symptoms provided by the veteran himself.  The most thorough 
evaluations, supported by reflection of the evidentiary 
record, are those of the VA examiners in February and March 
2006.  The evidence of record, therefore, preponderates 
against the claim.

The veteran's personal opinion that his psychiatric 
disorder(s) may be related to service is not competent with 
respect to the dispositive issue on appeal - a medical nexus 
between his current disability and event(s) during active 
service.  See Espiritu, 2 Vet. App. at 494; 38 C.F.R. 
§ 3.159(a) (2006).  His claim of continuity of symptomatology 
has been considered by the competent medical examiners who, 
upon review of his assertions and the documentary evidence of 
record, have determined that there is no causal relationship 
between his disabilities and active service.  The benefit of 
the doubt rule is not for application as the preponderance of 
the evidence is against the claim.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001).

ORDER

The claim of entitlement to service connection for a 
disability of multiple joints, including the arms, shoulders 
and thoracolumbar spine, is denied.

The claim of entitlement to service connection for a 
psychiatric disorder is denied.


REMAND

In July 2005, the Board ordered VA examination as necessary 
to decide the claim of entitlement to service connection for 
rectal disorder manifested by bleeding as necessary to decide 
the case.  38 U.S.C.A. § 5103A(d) (West 2002).  The veteran 
failed to report for VA examination scheduled in May 2006, 
but it was later discovered that he had been incarcerated.  
No further scheduling attempts were made.  VA must tailor its 
assistance to the peculiar circumstances of obtaining 
examination of an incarcerated veteran.  Bolton v. Brown, 8 
Vet. App. 185 (1995).  While VA does not have the authority 
under 38 U.S.C.A. § 5711 to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility, 
VA's duty to assist an incarcerated veteran extends, if 
necessary, to attempting to schedule him for VA examination 
or having him examined at the correctional facility by a fee-
basis physician, a correctional institute physician or VA 
physician.  See Bolton, 8 Vet. App. at 191.  A further 
attempt to obtain medical examination or opinion in this case 
is required to comply with the Board's previous remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Additionally, the VA orthopedic examiner in February 2006 
provided an ambiguous and somewhat contradictory opinion as 
to the etiology of the cervical spine disability.  The 
examiner found it was less likely than not that the veteran's 
joint disabilities were related to event(s) in service, but 
stated that he "could have minimal aggravation of his 
cervical spine in the accident of 28 June1983."  Service 
medical records show that, in October 1983, he wore a 
cervical collar with an assessment of muscle spasm secondary 
(2º) to post trauma.  A December 1983 neurologic consultation 
due to complaint of numbness and pain of the right side of 
the face included an impression of possible injury to the C2, 
C3 or C4 area.  As there is history of in-service treatment 
and lay report of continuity of symptomatology, the Board 
finds that clarification is necessary to determine the 
extent, if any, that the current cervical spine disability is 
related to his in-service injury.  38 U.S.C.A. § 5103A(d) 
(West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Furthermore, the VA examiner in February 2006 diagnosed 
bilateral patellofemoral pain syndrome of the knees, a 
diagnosis that had not been shown after service.  Service 
medical records show that, May 1981 the veteran was seen with 
complaint of right knee pain, swelling and strain with report 
of preservice treatment for Osgood Schlatter's disease.  He 
was given an impression of patellofemoral pain syndrome.  In 
November 1981, he complained right knee pain of three weeks' 
duration, again reporting his preservice history of Osgood 
Schlatter's disease.  Notably, the February 2006 examination 
found no clinical findings consistent with Osgood-Schlatter's 
disease.  The Board also requires medical opinion as to 
whether the currently diagnosed patellofemoral pain syndrome 
was first manifest in service.  38 U.S.C.A. § 5103A(d) (West 
2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The Board must defer adjudication of the TDIU pending 
development of the service connection claims on remand.



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for appropriate 
Compensation and Pension (C&P) examination 
to determine the nature, extent and 
etiology of any rectal disability 
manifested by bleeding that he may have.  
The claims folder must be made available 
to the examiner.  Any testing deemed 
necessary should be performed.

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology, which is found on 
examination, should be noted in the report 
of the evaluation.  The examiner should 
express an opinion as to the following 
questions:
    (a) whether it is at least as likely as 
not (probability of 50% or greater) that 
any diagnosed rectal disorder manifested 
by bleeding found on examination is 
associated with the veteran's active 
military service, including the in-service 
motor vehicle accident which occurred in 
June 1983;
    (b) If rectal disorder is found related 
to event(s) in service, the examiner 
should express an opinion as to the effect 
of such disability on the veteran's 
ability to procure and to maintain 
substantially gainful employment;
    (c) If any diagnosed rectal disorder is 
determined not to be related to event(s) 
in service, then provide a detailed 
explanation reconciling the conflicting 
evidence of record.
    
    In the event the veteran is unavailable 
for examination, document for the record 
all alternative steps undertaken in the 
attempts to schedule the veteran for C&P 
examination.  Then, forward the veteran's 
claims folder to an appropriate examiner 
for opinion based solely upon review of 
the claims folder.

2.  Schedule the veteran for appropriate 
C&P examination to determine the nature 
and etiology of his cervical spine and 
bilateral knee disabilities.  The claims 
folder must be made available to the 
examiner.  Any testing deemed necessary 
should be performed.  Request the examiner 
for clarification of the following 
questions:
    (a) whether it is at least as likely as 
not (probability of 50% or greater) that 
any diagnosed disability of the cervical 
spine is associated with the veteran's 
active military service, including the in-
service motor vehicle accident which 
occurred in June 1983; and 
    (b) if any currently diagnosed is 
determined not to be related to event(s) 
in service, then provide a detailed 
explanation reconciling the conflicting 
evidence of record (to include the October 
1983 diagnosis of muscle spasm of the 
cervical spine secondary to post trauma 
and December 1983 impression of possible 
injury to the C2, C3 or C4 area).

Additionally, request the examiner to 
provide opinion on the following 
questions:
    (a) whether it is at least as likely as 
not (probability of 50% or greater) that 
the veteran's currently diagnosed right 
and/or left patellofemoral pain syndrome 
either first manifested in service and/or 
is causally related to event(s) in 
service; and 
    (b) if the current patellofemoral pain 
syndrome is determined not to be first 
manifest in service and/or related to 
event(s) in service, then provide a 
detailed explanation reconciling the 
conflicting evidence of record (to include 
the May 1981 treatment for right knee pain 
and swelling diagnosed as patellofemoral 
pain syndrome, the November 1981 treatment 
for right knee pain, the inservice report 
of preservice Osgood-Schlatter's disease, 
and February 2006 VA examination report 
indicating no clinical findings consistent 
with Osgood-Schlatter's disease).

    In the event the veteran is unavailable 
for examination, document for the record 
all alternative steps undertaken in the 
attempts to schedule the veteran for C&P 
examination.  Then, forward the veteran's 
claims folder to an appropriate examiner 
for opinion based solely upon review of 
the claims folder.

3.  Thereafter, readjudicate the claims of 
entitlement to service connection for 
cervical spine disability, entitlement to 
service connection for bilateral knee 
disability and entitlement to TDIU.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an SSOC and provided 
an appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.   See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


